Title: From James Madison to Richard Rush, 1 August 1825
From: Madison, James
To: Rush, Richard


        
          Dear Sir
          Montpellier Aug. 1. 1825
        
        The Mail of yesterday brought us the first information of your having reached Washington, where alone a letter would be sure of finding you; and I avail myself of the first moment to congratulate you on your safe return to your country; as I do your Country on your acceptance of a new & more important career in its service.
        Mrs. Madison joins me in these congratulations, as I do her in those she offers to Mrs. Rush; and we equally unite in reminding you both of the expectations heretofore authorized, that your return whenever it should take place, would be followed at an early day by the gratification of our wishes to welcome you over our threshold. At the present season our Montpellier will be a wholesome retreat from the less pure atmosphere on the tide waters.
        Permit me to remind you also that you have never yet enabled me to balance the little account growing out of your kindness whilst in London. Be assured my dear Sir of my constant & affece. esteem
        
          James Madison
        
      